Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claim 1 is pending. Claims 2-20 are new and claim 1 is canceled. Claism 2-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
2. A data processing system comprising:
	a data store storing an inventory record for each individual vehicle in a program pool of vehicles, each inventory record including, for a respective individual vehicle, one or more payment schedules based on metrics related to the respective individual vehicle;
	a processor and a memory coupled to the processor storing a set of computer
executable instructions, the set of computer executable instructions executable to:
	receive, from a mobile application, a selection of a specific vehicle from the
program pool by a user;
	retrieve the inventory record corresponding to the selected vehicle;
	create, at the server, an order to capture transaction information, including
information from the inventory record corresponding to the selected vehicle and user
information about the user;
	store the captured transaction information corresponding to the created order;
provide, by the server, access to the order to allow a vehicle dealer associated
with the selected vehicle to update the transaction information;
	receive a request from the mobile application to view an electronic document
associated with the selected vehicle, wherein the electronic document associated with
the selected vehicle includes an electronic agreement;
	responsive to the request to view the electronic document, automatically
populate the electronic document with the transaction information; and
	communicate the electronic document to the mobile application for presentation
in an operator interface of a mobile device.
	The underlined abstract idea falls under certain methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; or sales activities). 
	This judicial exception is not integrated into a practical application because the additional limitations including a data processing system, comprising a data store, a processor and memory storing instructions, a mobile application, a server, an electronic document, an electronic agreement and the step of automatically performing an operation all represent adding the words “apply it” (or an equivalent) with the judicial Symantec, electronic recordkeeping, Alice, and storing and retrieving information in memory, Versata.
Claim 12 is similar and is similarly rejected.
	The dependent claims merely narrow the abstract idea and do not cure the deficiencies of the independent claims. As a whole and in combination the claims merely combine an abstract idea and instructions to implement the abstract idea on a computer.

The closest prior art is:
Seergy – Automobile Transaction Facilitation Based on Customer Selection of a Specific Automobile – 9,147,216
ABSTRACT: 
 
    A system, methods, and apparatus for performing automobile transactions are 
disclosed.  In an example embodiment, automobile market data representative of 
current automobile market characteristics is stored.  The automobile market 
data may include pricing, inventory, and consumer interest information received 
from dealers, manufacturers, and consumers.  A consumer may provide a request 
for a response regarding a specific automobile using an image of a vehicle 
identification number or a graphical user interface.  Automobile market data 
may be provided to a dealer based on the request.  Bids to sell the specific 
automobile may be requested from dealers based on the request.  Dealer bids may 
be provided to the consumer with prices and a delivery options.  The consumer 
may select a bid which specifies a pickup location at a first dealer. 

Benavides – Systems and Methods for Integrated Purchasing of Vehicles and Vehicle Insurance – 8,348,048
ABSTRACT: 
 
    A system implemented on one or more computer processors for integrated 
purchasing of vehicles and vehicle insurance may comprise at least one 
subsystem configured for electronically receiving vehicle searching criteria, 
at least one subsystem configured for electronically providing available 
vehicles based on searching criteria, at least one subsystem configured for 
electronically receiving a vehicle selection of the provided available 
vehicles, at least one subsystem configured for automatically providing a 
financing quote for purchase of the vehicle selected, and at least one 
subsystem configured for automatically providing an insurance quote for the 
vehicle selected.

Blair - SYSTEM AND METHOD FOR DEVELOPING AND MANAGING ADVERTISEMENT CAMPAIGNS – 2009/0112687
[0341] FIG. 19 is a screenshot of a representative New Ad page of the ad 
development module of the present invention.  This is the page on which the 
user defines a new ad.  FIG. 19 shows the New Ad page as it appears prior to 
the user selecting the vehicles to be included in the new ad.  FIG. 20 is also 
a screenshot of a representative New Ad page of the ad development module of 
the present invention.  FIG. 20 shows the New Ad page as it appears after the 
user has identified a list of possible vehicles to be included in the new ad.  
The list shown in the Select vehicles section can be compiled in one of three 
ways, as explained below. 
 [0351] If the user selects Search, a window displaying limited searching 
options is presented.  Users can select vehicles by Year, Make, Model Payment 
Amount and length of time in inventory.  When the user clicks &lt;Search&gt;, 
the application queries the Inventory table 29 in the dealership database 22 
for vehicles that meet the selection criteria.  The listing of vehicles appears 
in the Select Vehicles section of the New Ad page (see FIG. 20, 113).  This 
list of vehicles is stored in memory on the server during the session but is 
not saved if the user logs out of the session without saving the new ad for 
which the vehicles have been selected. 
[0374] The Search Section 120 of the Inventory Detail page provides users with 
three ways to filter vehicles displayed in the Vehicle Listing Section 121.  
The Advanced Search tab 126 allows users to specify criteria for vehicle type 
(New, Used or Both), Stock and VIN numbers, price or payment ranges, year and 
mileage.  Quick Search 127 allows users to specify criteria for Year, Make, 
Model Payment Amount and length of time in inventory.  The Specials tab 128 
shows only vehicles that are in listed in any ad, auction or web special.  The 
Search button 129 submits the request to the server.

Green – Method and system for Automobile Transactions - 6,041,310
ABSTRACT: 
 
   The invention relates to a method and system for facilitating a transaction 
between a customer and an automobile dealership.  The system includes a kiosk 
including an input/display terminal and a terminal processor for formulating a 
multilevel customer query of automobile inventory.  The query searches a 
storage device containing automobile data and images to return a selected 
inventory to the input/display device.  The practice of the invention includes 
storing customer data, selected inventory information for later access by a 
marketing follow-up application and a financing and insurance application.

(27)   The second aspect of the selected inventory feature concerns the number 
of items returned in response to a query.  The scope of the present invention 
includes selecting a minimum number of inventory items to be displayed in 
response to any query.  For instance, the system could show at least ten 
vehicles for every query.  If only four vehicles in current inventory match 
query elements, then additional items that come close to meeting those elements 
are displayed.  A supplementary display may be provided to inform the customer 
that, for example, only four items were found that matched the query but that 
an additional six items are being shown that are similar.  This second aspect 
of the selected inventory concept may be implemented by using the elements of 
the customer query as the mid point of a range to be searched.  For example, 
the search of inventory data 13 for the primary query could be conducted in all 
cases to locate vehicles having a purchase price within $1,000 of the exact 
dollar value entered by the customer.  Alternatively, the search based on 
monthly payments (for purchase or lease) could be conducted using a range of 
$50 around the exact amount entered by the customer.  Desirably these ranges 
are increased as the amount of the selected purchase price or the monthly 
payment increases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694